SCHWARTZ, Judge.
As part of a property settlement agreement, the ex-husband was obliged to pay the wife $35,000 “due and payable over a period of five (5) years from date of October 24, 1979, i.e. October 24, 1984.” The lower court rejected Mr. Hodder’s contention — reasserted on appeal — that, under this provision, he was not required to pay any part of the $35,000 before the five-year period ended on October 24, 1984. Accordingly, on July 17, 1981, judgment was entered in Ms. Hodder’s favor for $10,000. We find no basis to disagree with the trial judge’s construction of the terms of the agreement to this effect. Aetna Casualty & Surety Co. v. Warren Bros. Co., Div. of Ashland Oil, Inc., 355 So.2d 785 (Fla.1978); Clark v. Clark, 79 So.2d 426 (Fla.1955); Font v. Lazarus Homes Corp., 339 So.2d 258 (Fla. 3d DCA 1976).
Affirmed.